The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 21, 2015

                                    No. 04-12-00430-CR

                                  Charles ARRINGTON,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR1663
                        Honorable Sharon MacRae, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court